Citation Nr: 0719073	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  06-39 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis, and, if 
so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for hepatitis.  The claim was 
subsequently readjudicated by a Decision Review Officer (DRO) 
in an October 2006 statement of the case (SOC), which 
determined that new and material evidence had been submitted 
sufficient to reopen the claim, but ultimately denied the 
claim.  Nevertheless, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  
Thus, the issue on appeal has been recharacterized as shown 
above.  

In his notice of disagreement (NOD), received in April 2006, 
the veteran requested a hearing before a DRO.  In September 
2006, he presented testimony at a personal hearing conducted 
at the St. Petersburg RO before a DRO.  A transcript of this 
personal hearing is in the veteran's claims folder.  In his 
substantive appeal to the Board, received in December 2006, 
the veteran requested a travel board hearing.  In March 2007, 
the veteran presented testimony at a personal hearing 
conducted at the St. Petersburg RO before a Veterans Law 
Judge (VLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.  Pursuant to a March 2007 motion and 
the Board's granting thereof in June 2007, this case has been 
advanced on the Board's docket under 38 C.F.R. § 20.900(c) 
(2006).




FINDINGS OF FACT

1.  In April 2002, the RO denied the claim for service 
connection for hepatitis.  The veteran was notified of that 
decision, but did not initiate an appeal.

2.  Some of the evidence received since 2002 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
hepatitis. 

3.  Hepatitis has not been shown to be causally or 
etiologically related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The April 2002 RO rating decision that denied service 
connection for hepatitis is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2006).

2.  New and material evidence has been received, and the 
claim for service connection for hepatitis is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  Service connection is not warranted for hepatitis.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in January 2006, prior to the 
initial decision on the claim in March 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

That was done here in the January 2006 letter.  Specifically, 
in the January 2006 VCAA notice letter, the RO provided the 
veteran with a definition of new and material evidence as 
well as the criteria necessary to establish service 
connection.  The letter also satisfied Kent in that it 
notified the veteran that his original claim was denied 
because his service medical records and separation 
examination were absent for findings of hepatitis, and VA 
treatment records were absent for treatment or diagnosis of 
hepatitis but did mention a history of hepatitis A.  The 
veteran was informed that he needed to submit new and 
material evidence related to these facts in order to raise a 
reasonable possibility of substantiating his claim that was 
not simply repetitive or cumulative of the evidence on record 
when his claim was previously denied.  

The notice letter also described the information and evidence 
that VA would seek to provide including relevant records from 
any federal agency, such as records from the military, VA 
Medical Centers (VAMCs), or the Social Security 
Administration (SSA).  Additionally, the letter noted that VA 
would make requests for relevant records not held by any 
federal agency, such as records from state or local 
governments, private doctors and hospitals, or current or 
former employers.

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to let VA know of any other evidence 
or information that he thought would support his claim.  
Additionally, the January 2006 notice letter asked him to 
send any evidence in his possession that pertains to his 
claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for hepatitis.  
In a letter dated in March 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and the effective date for the disability 
on appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not 
warranted.  

As noted, concerning applications to reopen claims that have 
been the subject of a prior final denial by VA, nothing 
pertaining to the duty to assist claimants shall be construed 
to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(f).  However, in this case, the 
Board finds that new and material evidence has been submitted 
and is reopening the claim in the decision below.  As such, 
the Board notes that the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements, those of a friend, and a private medical opinion 
from Dr. L.A., M.D., which was based solely on the veteran's 
lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The U.S. Court of 
Appeals for Veterans Claims has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of lay statements, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.  The veteran's service medical 
records do not show hepatitis in service, and the post-
service medical evidence does not contain medical findings of 
hepatitis until January 1998, 44 years after the veteran's 
separation from service.  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

The Board also notes that during his September 2006 hearing, 
the veteran testified that he would attempt to obtain medical 
records pertaining to his case from S.M.H.  The record 
reflects that the veteran sent a letter to S.M.H. in 
September 2006 requesting treatment records related to 
elevated liver values during the 1960s.  There is no response 
from S.M.H. on record.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC, which informed them of the laws 
and regulations relevant to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.

LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An April 2002 RO decision denied service connection because 
the veteran's service medical records, to include his 
separation examination for his period of service from January 
1951 to January 1954, were completely silent for any 
treatment, complaints, or diagnosis of hepatitis.  It was 
noted that VA treatment records dated from October 1999 to 
February 2001 were silent for treatment or diagnosis of 
hepatitis but did mention a history of hepatitis A.  Further, 
the April 2002 RO decision found that there was no compelling 
medical evidence or other substantiated findings upon which 
to conclude that the veteran's current condition arose during 
service or was the result of any incident in service.  
Because the veteran did not appeal that decision, it is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The veteran, 
however, now seeks to reopen his claim.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final April 2002 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final April 2002 rating decision is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the April 2002 decision includes, but is not 
limited to, VA treatment records dated from December 1999 to 
August 2006; a February 2005 treatment record from a private 
hospital, S.H.R.H., which reflects that the veteran had 
chronic hepatitis and cirrhosis; a private treatment record 
from Dr. R.S.L., M.D., received by VA in September 2005, 
which indicated that the veteran had hepatitis of the liver; 
a March 2006 private opinion from Dr. L.A., M.D., which 
opined that the veteran's liver condition was most likely a 
result of hepatitis A which the veteran contracted in 1953 
immediately following inoculations given by the service; a 
statement, received by VA in March 2006, from S.M., a friend 
of the veteran, who stated that the veteran contracted 
hepatitis A from shots he received during the service, and 
various statements submitted by the veteran as well as 
testimony he provided in September 2006 and March 2007.  

As noted, the veteran's claim was previously denied because 
there was no compelling evidence to conclude that the 
veteran's current condition (liver condition which he alleges 
was caused by hepatitis contracted in service) arose during 
service or was the result of any incident in service.  In 
particular, the veteran has now provided a private medical 
opinion relating the veteran's current liver condition to 
hepatitis A contracted in service following inoculations.  
Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate his claim.  
Further, as its credibility is presumed, the private medical 
opinion raises a reasonable possibility of substantiating the 
claim.  Justus, 3 Vet. App. at 513.  For these reasons, the 
Board finds that the additional evidence received since April 
2002 warrants a reopening of the veteran's claim of service 
connection for hepatitis, as it is new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
hepatitis, is reopened.



Service connection for hepatitis

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for hepatitis may be granted on the 
merits, de novo.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above after reopening the claim, 
the Board concludes that the veteran is not entitled to 
service connection for hepatitis.  The veteran's service 
medical records are absent for complaints, treatment, 
symptoms, or diagnosis of hepatitis.  Further, the first 
post-service notation of hepatitis A was in January 1998, 44 
years after the veteran's separation from service.  
Additionally, there is no persuasive medical evidence linking 
hepatitis to service, which is necessary to establish service 
connection.  Therefore, service connection cannot be granted.

The veteran contended, specifically during his March 2007 
hearing, that he contracted hepatitis A and was hospitalized 
for approximately two weeks after receiving separation 
inoculations from a private hospital, A.H.P., in 1953.  He 
testified that his eyes and skin were yellow and that the 
A.H.P. told him he had yellow jaundice.  The veteran claimed 
that the hepatitis A that he contracted in service led to his 
current terminal liver problems.  

The veteran's January 1951 enlistment examination and report 
of medical history were negative for complaints, treatment, 
or diagnosis of hepatitis or a liver condition.  An 
immunization register indicated that the veteran's last 
vaccines were for small pox and typhoid in May 1953.  His 
January 1954 separation examination and report of medical 
history were negative for complaints, treatment, or diagnosis 
of hepatitis or a liver condition.  The veteran checked 
"yes" and put a question mark next to jaundice on his 
report of medical history.  However, the physical elaborated 
that the veteran thought he had jaundice as a child but there 
were no complications or aftermath.  As such, there was no 
showing of hepatitis in the veteran's service medical 
records.  

The veteran last sent an email to A.H.P. in November 2005 
requesting copies of his treatment records pertaining to 
inoculations and hospitalization due to hepatitis in 1953.  
Unfortunately, in September 2006, A.H.P. sent the veteran an 
email indicating that it was unable to respond to his request 
because files are kept for 30 years and then destroyed.  

In support of the veteran's claim, a friend of the veteran's, 
S.M., submitted a letter on his behalf in March 2006.  S.M. 
stated that she remembered that the veteran got separation 
shots at A.H.P. and two weeks later he came down with 
hepatitis A.  She added that he was diagnosed and admitted to 
A.H.P. where he was treated for three or four weeks.  She 
recalled that the doctor told them that hepatitis A probably 
came from an infected needle from the shots.  After his 
discharge, S.M. treated the veteran for the next month.  S.M. 
noted that the veteran had an orange tinge to his skin, 
weakness, and vomiting during that time.  

Regarding the veteran's statements and those of S.M., the 
Board acknowledges that they are competent to give evidence 
about what they experienced; i.e., they are competent to 
report that the veteran received inoculations, had yellow 
skin and other symptoms, and that he was hospitalized.  See 
Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the veteran 
and S.M. are not competent to testify that the veteran 
developed hepatitis A from separation inoculation shots.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the veteran or S.M. are 
physicians.  Therefore, as laypeople, they are not competent 
to provide evidence that requires medical knowledge because 
they lack the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Additionally, although the veteran and S.M. asserted that an 
A.H.P. doctor informed them that he had hepatitis A 
contracted from an infected needle from inoculations, the 
veteran was unable to obtain these records.  A lay person's 
account of what a medical professional purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Thus, the veteran and S.M.'s statements are not 
entitled to probative value in this case.

Turning to the medical evidence of record, in December 1997, 
Dr. T.S.R., M.D., referred the veteran for a hepatitis B 
profile and hepatitis C antibody blood test.  It was noted 
that the veteran had a diagnosis of cirrhosis of the liver.  
In January 1998, a private clinical laboratory report 
reflected that the veteran had a reactive test for hepatitis 
A.  In March 1999, a private treatment record from F.C.C.C. 
noted that the veteran reported he had a history of hepatitis 
that he had contracted in service.  A private hospital, 
S.H.R.H., evaluated the finding of elevated liver enzymes 
from F.C.C.C. in March 1999.  The ultrasound of the veteran's 
abdomen from S.H.R.H. showed no specific liver abnormality 
and the impression was mild splenomegaly.  

A February 2005 liver biopsy report from S.H.R.H. found 
chronic hepatitis that was moderately active with moderate to 
marked steatosis and mild to moderate cirrhosis was 
identified.  There was no opinion as to how the veteran 
contracted hepatitis.  A March 2005 VA treatment note 
reflected that the veteran sought a second opinion concerning 
his liver condition and was found to have nonalcoholic 
steatohepatitis.  In September 2005, VA received a letter 
from Dr. R.S.L., M.D., which stated that the veteran had 
hepatitis of the liver but did not opine as to its cause 
either.  

The only opinion on record that relates the veteran's 
hepatitis A to service and does not merely report the 
veteran's assertions is from Dr. L.A., M.D.  In a March 2006 
letter to VA,  Dr. L.A. opined that the veteran's liver 
condition was most likely the result of hepatitis A that he 
contracted in 1953 immediately following inoculations given 
by the U.S. Army in Paris.  

The Board finds that Dr. L.A.'s opinion lacks probative value 
because it does not provide any documentation or explanation 
as to how he reached this conclusion.  He did not indicate 
that he reviewed the veteran's claims file.  Furthermore, as 
there is no medical support for the opinion in the record, 
the opinion relies upon the veteran's subjective history that 
he contracted hepatitis during service.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460- 61 (1993).  Further, the Court has held that a bare 
transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  As discussed above, the Board has 
found that the veteran's statements as to the etiology of his 
hepatitis are not competent.  Further, the Board has found 
that the veteran's reported history is unsupported by the 
medical evidence.  Therefore, the Board finds that Dr. L.A.'s 
opinion is not competent and affords it little probative 
value.  

In conclusion, while the medical evidence in this case 
reflects the presence of hepatitis A first documented by 
medical evidence in January 1998, 44 years after the 
veteran's period of service, the medical evidence does not 
reveal a persuasive nexus to the disease occurring in 
service.  The service medical records are absent for a 
diagnosis of hepatitis A and the veteran was unsuccessful in 
his attempts to obtain records from A.H.P. in 1953.  
Therefore, there is no nexus and service connection for 
hepatitis may not be granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for hepatitis is denied.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hepatitis is denied.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


